                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

DANIEL HERRERA                                                    PLAINTIFF

V.                        CASE NO. 3:18-CV-28-BD

SOCIAL SECURITY ADMINISTRATION                                         DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that judgment be entered for the Plaintiff, reversing the

decision of the Commissioner, and remanding this case to the Commissioner for further

proceedings pursuant to sentence four of 42 U.S.C. ' 405(g) and Melkonyan v. Sullivan,

501 U.S. 89 (1991).

      DATED this 7th day of December, 2018.



                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
